DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 6/28/2022 , with claims 1, 2, 4-10, 12-14 previously presented, 15-16 newly added with 3 and 11 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 101
	The 35 USC 101 has been withdrawn in light of Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kshetramade et al., US20130166360, hereinafter “Kshetramade” in view of Cha Jea Kyung, KR 10-1410545, hereinafter “KR 10-1410545”.

As per claim 1. A system for providing tire change information, the system comprising: 
a processor (Kshetramade (K): para. 80, FIG. 13); and 
a memory module storing one or more processor-readable instructions that when executed by the processor cause the processor to (K: para. 79-88): 
 receive a tire change request transmitted upon determining a tire change is required based on an image of a tire;
determine a number of vehicles located in a first region in which tire change request was transmitted (K: see at least para. 72 taken together with 68. Notice in para. 68 that a region such as San Francisco in which a group of users are located. Para. 46 teaches determining the number of user/vehicle in the group); 
determine whether the number of vehicles is greater than a first threshold number (K: FIG. 2, 8-10, para. 43 discusses a threshold value); 
provide information about a first tire change group discount to vehicles that transmitted tire change request in response to determining that the number of vehicles is greater than the first threshold number (K: FIG. 2, 8-10, para. 43 discusses a threshold value)
Kshetramade teaches a grouped discount based on a request within a geographical region and instruct the vehicles that transmitted tire change requests to display the information on a screen (K:  teaches displaying see at least FIG. 4).
However, Kshetramade is silent on determine a tire change bases on an image; however, KR 10-1410545 teaches receive a tire change request transmitted upon determining a tire change is required based on an image of a tire (KR 10-1410545: page 3-4 which teaches a tire exchange request based on a receive transmitted image).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of KR 10-1410545 with the invention Kshetramade because such combination will provide a technique for providing users/vehicles with an on demand product/service in the transportation environment (see para. 36 of Kshetramade).
 
As per claim 2. The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to: 
determine whether the number of vehicles is greater than a second threshold number in response to determination that the number of vehicles is not greater than the first threshold number (K: see at least para. 32 along 43); and 
provide information about a second tire change group discount to vehicles that transmitted tire change requests in response to determining that the number of vehicles is greater than the second threshold number (K: 57—“…group discount offering engine 304 may transmit the offer to users in one or more communications….” and para. 46—teaches threshold). 
Kshetramade teaches a grouped discount based on a request within a geographical region; however, Kshetramade is silent on transmitted tire change request; however, KR 10-1410545 teaches transmitted tire change request (KR 10-1410545: page 5 which teaches The tire-accident-exchange request signal or the tire-normal exchange request signal is transmitted to the tire-exchange retailing point 252 or the tire-exchange commissioning point 253 for exchanging the personal information of the user, the vehicle number, the position of the tire to be exchanged,).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of KR 10-1410545 with the invention Kshetramade because such combination will provide a technique for providing users/vehicles with an on demand product/service in the transportation environment (see para. 36 of Kshetramade). 

As per claim 4. The system of claim 1, further comprising a plurality of vehicles in the first region, wherein each of the plurality of vehicles comprises: 
one or more tires (this element is implied in KR 10-1410545 for example “the position of the tire to be exchanged” on page 4, para. 5 implies that the vehicle has one or more tires);  1622562-5028 / 2019-194
one or more sensors for detecting a wear condition of the one or more tires (KR 10-1410545: pages 4-5); and
a controller (KR 10-1410545: page 9) configured to: 
determine whether the vehicle requires a tire change based on the wear condition detected by the one or more sensors (KR 10-1410545: pages 4-5); and transmit a tire change request to the processor (KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.” A server includes a central processing unit which is also known a processor).  

As per claim 5. The system of claim 1, further comprising a plurality of vehicles in the first region, wherein each of the plurality of vehicles comprises: 
one or more tires (element is implied in KR 10-1410545 for example “the position of the tire to be exchanged” on page 4, para. 5 implies that the vehicle has one or more tires); 
one or more sensors for detecting a wear condition of the one or more tires (KR 10-1410545: pages 4-5); and 
a controller (KR 10-1410545: page 9) configured to: 
determine whether the vehicle requires a tire change based on the wear condition received from the one or more sensors (KR 10-1410545: pages 4-5); 
output an inquiry related to a tire change in response to determination that the vehicle requires a tire change (KR 10-1410545: page 11—“ Then, the tire insurer server 250 receives the tire normal exchange request signal from the smart terminal 240 and parses the received tire normal exchange request signal (S203c). In accordance with the parsing result, the tire insurer server 250 transmits the tire exchange approval signal to the smart terminal 240 and transmits the tire delivery signal to the regional tire distribution center terminal 251 (S205). Then, the tire insurance company server 250 receives and registers the tire exchange completion signal from the regional tire distribution center terminal 251 (S206” ); and 
transmit a tire change request to the process in response to receiving a response to the inquiry (KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.” A server includes a central processing unit which is also known a processor). 
 As per claim 6. The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to: 
in response to determination that the number of vehicles is not greater than the first threshold number, determine a number of vehicles located in a second region in which tire change transmitted, the second region being greater than the first region (K: see at least para. 32 along 43, 68 teaches a region); 
determine whether the number of vehicles located in the second region that transmitted tire change request is greater than the first threshold number (K: see at least para. 72 taken together with 68 and 46 reads on this limitation); and 
provide information about the first tire change group discount to the vehicles located in the second region that transmitted tire change request in response to determining that the number of vehicles located in the second region that transmitted tire change requests is greater than the first threshold number  (K: see at least para. 43 taken together with 46, 57—“…group discount offering engine 304 may transmit the offer to users in one or more communications….” based on a “threshold”). 
Kshetramade teaches a grouped discount based on a request within a geographical region; however, Kshetramade is silent on transmitted tire change request; however, KR 10-1410545 teaches transmitted tire change request (KR 10-1410545: page 5 which teaches The tire-accident-exchange request signal or the tire-normal exchange request signal is transmitted to the tire-exchange retailing point 252 or the tire-exchange commissioning point 253 for exchanging the personal information of the user, the vehicle number, the position of the tire to be exchanged,).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of KR 10-1410545 with the invention Kshetramade because such combination will provide a technique for providing users/vehicles with an on demand product/service in the transportation environment (see para. 36 of Kshetramade). 

As per claim 7. The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to:  1722562-5028 / 2019-194 
transmit a tire change location to the vehicles that transmitted tire change request (KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.” On page 10, para. 11 teaches “the position of the tire to be exchanged”).

As per claim 8. The system of claim 7, wherein the tire change location is determined based on locations of the vehicles that transmitted tire change request (K: para. 69—“…the group of users may be formed automatically (e.g., by group discount offering engine 304) based on user preferences gathered from users of the group of users. Users having one or more same or similar user preferences may be automatically added to a group. For example, user preference information may include location information ( e.g., a location of users extracted from IP (Internet Protocol) addresses)”). 
 
As per claim 9. Claim 9 is the method that is performed by the system of claim 1; therefore, claim 9 is rejected under the same rationale as of claim 1. 

As per claim 10. The method of claim 9, further comprising: 
determining whether the number of vehicles is greater than a second threshold number in response to determination that the number of vehicles is not greater than the first threshold number (K: see at least para. 32 along 43); and
providing information about a second tire change group discount to vehicles that transmitted a tire change requests in response to determining that the number of vehicles is greater than the second threshold number (57—“…group discount offering engine 304 may transmit the offer to users in one or more communications….” and para. 46—teaches threshold). 
 
As per claim 12. Claim 12 is the method that is perform by the system claim 2; therefore, claim 12 is rejected under the same rationale of claim 2.  Furthermore, Kshetramade teaches providing information about the first tire change group discount to the vehicles in the second region that requested tire change in response to determining that the number of vehicles in the second region that requested tire change is greater than the first threshold number (K: para. 69—“…the group of users may be formed automatically (e.g., by group discount offering engine 304) based on user preferences gathered from users of the group of users. Users having one or more same or similar user preferences may be automatically added to a group. For example, user preference information may include location information ( e.g., a location of users extracted from IP (Internet Protocol) addresses)”).  

As per claim 13. The method of claim 9, further comprising: transmitting a tire change location to the vehicles that transmitted tire change requests (KR 10-1410545: page 4, para. 7—“At this time, the tire insurer server receives and parses the tire exchange timing signal, transmits a tire exchange approval signal to the smart terminal, transmits a tire delivery signal to the regional tire distribution center terminal, and to receive and register the exchange completion signal.”).  
As per claim 14. The method of claim 13, wherein the tire change location is determined based on locations of the vehicles that transmitted tire change request (K: para. 69—“…the group of users may be formed automatically (e.g., by group discount offering engine 304) based on user preferences gathered from users of the group of users. Users having one or more same or similar user preferences may be automatically added to a group. For example, user preference information may include location information ( e.g., a location of users extracted from IP (Internet Protocol) addresses)”).
As per claim 15. The system of claim 1, the system further comprising: a vehicle comprising: 
Kshetramade in view of KR 10-1410545 teaches the system of claim 1 and further teaches the screen configured to display the information (K:  teaches displaying see at least FIG. 4). However, Kshetramade is silent on a sensor configured to capture the image of the tire and a controller configured to determine whether wear condition of the tire requires a tire change based on the image of the tire captured by the sensor. Yet, KR 10-1410545 teaches
a sensor configured to capture the image of the tire (KR 10-1410545: page 4, para. 9 teaches “And requests the smart terminal to capture an image of the tire corresponding to the tire normal exchange request signal, and confirms and approves the image”); 
a controller configured to determine whether wear condition of the tire requires a tire change based on the image of the tire captured by the sensor (KR 10-1410545: page 4, para. 2 teaches—“ pair of wear limit detection sensors provided inside the wear limit line and generating electricity by grounding and friction of a piezoelectric element exposed by wear of the wear limit line” which reads on this element).

As per claim 16. The system of claim 1, wherein the one or more processor-readable instructions, when executed by the processor, cause the processor to: 
select a tire store among based on locations of the vehicles that transmitted tire change requests and locations of the tire stores (KR 10-1410545; page 9, para. 6 teaches —“ The tire insurer server 250 is configured to transmit the tire exchange approval signal to the smart terminal 240 and transmit the tire delivery signal to the regional tire distribution center terminal 251 . [ The user can confirm that the tire exchange by the insurance process is possible by the tire exchange approval signal. The region-specific tire distribution center terminal 251 is configured to deliver the tire to either a repair shop designated by the user or a tire exchange direct selling point 252 or a tire exchange convenience store 253 in the area to be exchanged. Of course, it may be configured to transmit the delivered tire exchange retailing point 252 or the tire exchange shipping point 253 to the smart terminal 240 via the tire insurance company server 250.” which reads on this element).
Rational to Combine
Kshetramade teaches a user request from a group of user and transmission of the request; however, Kshetramade is silent on teaching tire change request. Kshetramade teaches a plurality of user; however, Kshetramade is silent on teaching a plurality of vehicles. Also, Kshetramade teaching providing related information regarding the group of user to the provider of the group discount and vice versa. Kshetramade is silent on teaching about tires, tire wear, determine whether the vehicle requires a tire change based on the wear condition detected by the one or more sensors. Yet, KR 10-1410545 teaches tire change request, plurality of vehicles, tires, tire wear, determine whether the vehicle requires a tire change based on the wear condition detected by the one or more sensors.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of KR 10-1410545 with the invention Kshetramade because such combination will provide a technique for providing users/vehicles with an on demand product/service in the transportation environment (see para. 36 of Kshetramade). 

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
On page 13 of the remarks, in summary, Applicant alleges “However, the geographical area preferences in Kshetramade are irrelevant to a location of the users, and merely indicate preferences of a source of purchase. Claim 1 recites "determine a number of vehicles located in a first region in which the tire change request was transmitted," which is clearly different from the geographical area preferences in Kshetramade…. However, Cha does not teach or suggest any features related to the location of the vehicles…. Therefore, Kshetramade and Cha, either in combination or individually, fail to teach or suggest at least "determine a number of vehicles located in a first region in which the tire change request was transmitted" as recited in claim 1. Claim 9 recites similar features.” The Examiner disagrees.
In response: 
First, Applicant arguments are directed to the newly amended claim language which necessitated a new ground of rejections.
Secondly, Kshetramade in view Cha teaches the newly amended claim language. Kshetramade teaches the users request location based on a  geographical region see para. 68 and Cha teaches requesting a tire exchange due to the wear of the tire see page 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661